Power of Attorney I, Virginia G. Breen, the undersigned Director of O'Connor Fund of Funds: Long/Short Strategies LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys, James M. Hnilo and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: /s/ Virginia G. Breen Name: Virginia G. Breen Title: Director Dated as of February 20, 2014 Power of Attorney I, Meyer Feldberg, the undersigned Director of O'Connor Fund of Funds: Long/Short Strategies LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys, James M. Hnilo and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: /s/ Meyer Feldberg Name: Meyer Feldberg Title: Director Dated as of February 18, 2014 Power of Attorney I, George W. Gowen, the undersigned Director of O'Connor Fund of Funds: Long/Short Strategies LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys, James M. Hnilo and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: /s/ George W. Gowen Name: George W. Gowen Title: Director Dated as of February 18, 2014 Power of Attorney I, Stephen H. Penman, the undersigned Director of O'Connor Fund of Funds: Long/Short Strategies LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys, James M. Hnilo and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: /s/ Stephen H. Penman Name: Stephen H. Penman Title: Director Dated as of February 18, 2014
